NO. 12-04-00229-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§


IN RE: LYNWOOD T. MOORE,                       §     ORIGINAL PROCEEDING
RELATOR

§





MEMORANDUM OPINION
            Relator Lynwood T. Moore filed a petition for writ of habeas corpus seeking relief from an
order entitled “First Judgment of Contempt and Commitment Order” signed by the trial court on
July 12, 2004.
            A petition for writ of habeas corpus must contain “a clear and concise argument for the
contentions made, with appropriate citations to authorities. . . .”  Tex. R. App. P. 52.3(h).  Relator
has failed to comply with this rule and therefore has not presented a petition from which we can
determine he is entitled to the relief requested.  Accordingly, the petition for writ of habeas corpus
is denied.

                                                                                                     DIANE DeVASTO 
                                                                                                                 Justice

Opinion delivered July 14, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.






(PUBLISH)